Citation Nr: 0722263	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for bilateral 
pes planus with bilateral heel spurs.

In March 2007, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge at the local VA office.


FINDING OF FACT

It is not shown that the pre-existing bilateral pes planus 
underwent a permanent increase in severity during service.  


CONCLUSION OF LAW

Bilateral pes planus with bilateral heel spurs was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a November 2004 letter, which predates the April 2005 
rating decision on appeal, the RO notified the veteran of the 
first element, i.e., that the evidence needed to show that 
his bilateral pes planus with bilateral heel spurs had its 
onset in or was aggravated by service.  The letter also 
satisfied the second and third elements because it notified 
the veteran of the evidence he was responsible for submitted 
and identified the evidence that VA would obtain.  In 
addition, the RO advised the veteran that he should notify VA 
if there was any other evidence that he believed would 
support his claim, and indicated that he should submit any 
evidence in his possession that pertained to his claim, thus 
satisfying the fourth notice element.  

Further, through his statements and testimony, the veteran 
demonstrated his understanding of what was necessary to 
substantiate his claim, i.e., any notice defect was cured by 
the veteran's actual knowledge.  See Sanders; see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In any 
event, the Board finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate his claim and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming an notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, adequate notice was not provided to the 
veteran regarding the fourth and fifth elements identified by 
the Court in Dingess.  Because the preponderance of the 
evidence is against his claim, however, the Board finds that 
he has not been prejudiced since any issue relating to an 
evaluation of the degree of disability or appropriate 
effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  
Further, in February 2005, the veteran was afforded a formal 
VA examination to assess his bilateral pes planus with 
bilateral heel spurs and the examiner prepared an addendum to 
that report, dated later that same month.  In addition, a 
transcript of the veteran's March 2007 testimony has been 
associated with the claims folder.  The Board thus finds that 
there is no further action to be taken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.  

Background and Analysis

In his statements and testimony, the veteran maintains that 
although his bilateral pes planus was noted at service entry, 
it was asymptomatic prior to his military service but has 
been symptomatic since that time.  He essentially contends 
that the disability was aggravated by his use of ill-fitting 
footwear during service, and that service connection is thus 
warranted on an aggravation basis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The law also provides that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he or she 
entered into military service, except for conditions noted on 
the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  Here, 
the June 1956 Report of Medical Examination at service entry 
shows that the veteran was noted to have a pre-existing 
second-degree pes planus that was not considered 
disqualifying.  As such, there is no presumption of soundness 
at service entry with respect to this condition.  38 U.S.C.A. 
§ 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 
(Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Although the service medical records show the veteran was 
treated for pes planus in September 1957, the Report of 
Medical Examination at service separation, dated in April 
1958, reflects that his feet were normal.  Thereafter, a 
February 2005 VA examiner diagnosed the veteran as having pes 
planus and opined that it was at least as likely as not that 
his bilateral heel spurs were a complication of his pes 
planus.  Other than this VA examination report, which is 
dated more than four decades after his discharge, the post-
service medical records are completely silent as to complaint 
or treatment for bilateral pes planus or heel spurs.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id.  The Federal Circuit noted, 
however, that in its role as a finder of fact, the Board may 
weigh the absence of contemporaneous records in accessing the 
credibility of lay evidence.  Further, in Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit held that 
evidence of a prolonged period without medical complaint may 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
service, as evidence of whether a preexisting condition was 
aggravated by service.  Id. at 1333.  

The Board thus Board finds that the veteran's report of a 
continuity of pes planus symptoms since service, in the 
absence of complaint or treatment for foot problems for many 
years, is not credible, especially in light of the veteran's 
documented care for other disabilities.  Further, there is no 
competent medical evidence showing that his pes planus was 
aggravated during service.  Although he was treated for pes 
planus in June 1957, temporary or intermittent flare-ups 
during service of a preexisting disability are not considered 
aggravation of the disability unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  A single 
record of treatment in the context of a service separation 
examination which included no relevant findings, and the 
passage of decades with no mention of the disability in 
medical records, does not reflect a worsening of the 
underlying condition occurred in service.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim and thus service connection for 
bilateral pes planus with bilateral heel spurs is not 
warranted.

ORDER

Service connection for bilateral pes planus with bilateral 
heel spurs is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


